 



EXHIBIT 10.25
SUMMARY OF AIRNET SYSTEMS, INC. 2005 INCENTIVE COMPENSATION PLAN
     On February 2, 2005, the Board of Directors (the “Board”) of AirNet
Systems, Inc. (“AirNet”), upon the recommendation of the Compensation Committee,
adopted the 2005 Incentive Compensation Plan (the “2005 Incentive Plan”). The
Compensation Committee and the Board subsequently approved clarifications and
modifications to the 2005 Incentive Plan on March 8, 2005 and March 29, 2005. As
discussed further below, on August 9, 2005, the Board, upon the recommendation
of the Compensation Committee, adopted amendments and clarifications to the 2005
Incentive Plan to address the possibility that a transaction for the sale of
AirNet would be consummated prior to the end of the fiscal year ended
December 31, 2005 (the “2005 fiscal year”). On November 20, 2005, the Board,
upon the recommendation of the Compensation Committee, ratified a change to the
2005 Incentive Plan to address the impact of the non-cash impairment charge
recorded by AirNet in the third quarter of the 2005 fiscal year in determining
pre-tax income (as determined under the terms of the 2005 Incentive Plan) for
the 2005 fiscal year.
     The purpose of the 2005 Incentive Plan was to promote the following goals
of AirNet for the 2005 fiscal year by providing incentive compensation to
certain employees of AirNet and its subsidiaries:

  •   Exceeding budgeted pre-tax income (as determined under the terms of the
2005 Incentive Plan);     •   Reducing fixed costs;     •   Creating and
executing contingency plans for changes in AirNet’s Bank business;     •  
Refining AirNet’s business plan for its Express and Jetride businesses to more
quickly and profitably diversify AirNet;     •   Developing AirNet’s leadership
team; and     •   Meeting high priority deadlines related to compliance with the
Sarbanes-Oxley Act of 2002 and other key projects.

     Participants in the 2005 Incentive Plan included AirNet’s executive
officers, Joel E. Biggerstaff, Gary W. Qualmann, Larry M. Glasscock, Jr.,
Jeffery B. Harris, Wynn D. Peterson, Ray L. Druseikis and Craig A. Leach, and
certain department managers and department directors. At the start of the 2005
fiscal year, there were 45 participants in the 2005 Incentive Plan. As of the
end of the 2005 fiscal year, there were 43 participants in the 2005 Incentive
Plan.
     Payments under the 2005 Incentive Plan were based on a combination of
AirNet’s pre-tax income (as determined under the terms of the 2005 Incentive
Plan) for the 2005 fiscal year, operating performance of AirNet’s various
business components and the achievement of personal goals assigned to each
participant. The Compensation Committee approved personal goals for executive
officers and reviewed the personal goals for other participants. The personal
goals approved by the Compensation Committee for each of the executive officers
related to specific business objectives related to general business operations
(e.g., regulatory compliance, expense reductions, etc.) and each business
component (e.g., execution of specific contracts with customers and vendors,
cost reductions, service improvements, etc.). No incentive compensation was to
be paid to the executive officers under the 2005 Incentive Plan for the
achievement of personal goals unless AirNet attained the designated threshold
level of pre-tax income (other than certain amounts payable to Wynn D. Peterson,
as discussed below).
     No incentive compensation was to be paid under the 2005 Incentive Plan
unless AirNet achieved a designated threshold level of pre-tax income (as
determined under the terms of the 2005 Incentive Plan) for the 2005 fiscal year.
If the designated threshold level were achieved, incentive compensation payments
would increase at predetermined pre-tax income levels until the maximum
compensation payout of $1.9 million was reached at approximately 200% of pre-tax
income for the 2004 fiscal year, determined without regard to the 2004 fiscal
year impairment charges related to property and equipment and goodwill.
     Once the overall amount of incentive compensation was determined based upon
AirNet’s pre-tax income (as determined under the terms of the 2005 Incentive
Plan), incentive compensation was allocated to Bank, Express, Jetride and
corporate based upon pre-established targets. Incentive compensation was then
allocated to the participants most closely involved in managing each of those
business areas based upon each participant’s base salary. Finally, participants
must have achieved their pre-established personal goals to achieve their maximum
incentive compensation payment.

 



--------------------------------------------------------------------------------



 



     The maximum percentage of annual base salary that the following executive
officers could have received as incentive compensation under the 2005 Incentive
Plan was: (i) for Joel E. Biggerstaff, 100%; (ii) for Gary W. Qualmann, Larry M.
Glasscock, Jr. and Jeffery B. Harris, 75%; and (iii) for Ray L. Druseikis and
Craig A. Leach, 50%. In connection with his promotion in June 2005 to Senior
Vice President, Jetride Services, the incentive compensation which Mr. Peterson
could have received under the 2005 Incentive Plan was modified to include two
components. He was eligible to receive incentive compensation up to a maximum
amount of $75,000 (50% of his $150,000 annual base salary prior to the increase)
based on the level of achievement through June 30, 2005 of his personal goals in
the position as Vice President, Strategic Planning and Analysis, and achievement
by AirNet of a designated level of pre-tax income (as determined under the terms
of the 2005 Incentive Plan), for the six months ended June 30, 2005. The amount
of $60,000 in incentive compensation was paid to Mr. Peterson in respect of the
six-month period ended June 30, 2005, which payment was made in March of 2006.
Mr. Peterson was also eligible to receive incentive compensation from zero to a
maximum amount of $161,250 (75% of his $215,000 annual base salary after the
increase) based on the level of achievement of personal goals related to the
performance of Jetride for the period from July 1 through December 31, 2005, and
achievement by Jetride, and AirNet, of designated levels of pre-tax income (as
determined under the terms of the 2005 Incentive Plan) for the six months ending
December 31, 2005. In March of 2006, the amount of $46,438 in incentive
compensation was paid to Mr. Peterson in respect of the six-month period ended
December 31, 2005.
     Except for payments to the executive officers, payments under the 2005
Incentive Plan were paid in quarterly payments commencing with the second
quarter of the 2005 fiscal year based upon AirNet’s year-to-date financial
performance. Except as described above in respect of Mr. Peterson, payments of
incentive compensation to AirNet’s executive officers serving at the time of
such payments, were made in March of 2006 based upon AirNet’s performance for
the 2005 fiscal year. New employees who qualified for the 2005 Incentive Plan
were eligible to participate on the first day of the calendar quarter following
their date of hire.
     On August 9, 2005, the Board, upon the recommendation of the Compensation
Committee, had adopted the following amendments and clarifications to the 2005
Incentive Plan to address the possibility that a transaction for the sale of
AirNet would be consummated prior to the end of the 2005 fiscal year. In such
event, (i) participants in the 2005 Incentive Plan would have been entitled to
receive incentive compensation measured as a percentage of their full year base
salary rather than a pro-rated portion; (ii) to the extent that bonuses were
based in part on pre-tax income (as determined under the terms of the 2005
Incentive Plan) for the 2005 fiscal year, such pre-tax income would have been
measured through the month ending immediately prior to the consummation date of
the sale transaction; (iii) to the extent bonuses for any individual were
determined in part based upon the performance of a business unit against a
pre-determined target, the performance of such business unit would have been
based upon the performance through the month ending immediately prior to the
consummation date of the sale transaction versus the targeted performance
through such month end; and (iv) individuals who were employed by AirNet at the
time of the consummation of a sale transaction would have been entitled to a
bonus under the 2005 Incentive Plan whether or not they are employed at the time
the bonus was to be paid.
     On November 20, 2005, the Board, upon the recommendation of the
Compensation Committee, ratified a change to the 2005 Incentive Plan to provide
that, for purposes of computing the pre-tax income of AirNet for the 2005 fiscal
year for purposes of the 2005 Incentive Plan, the $16.1 million non-cash
impairment charge recorded by AirNet in the third quarter of the 2005 fiscal
year would be disregarded and the pre-tax income for the 2005 fiscal year would
be computed as if no impairment charge had been incurred.
     During the 2005 fiscal year and the fiscal quarter ending March 31, 2006,
AirNet made payments under the terms of the 2005 Incentive Plan in the aggregate
amount of approximately $1.6 million. In March of 2006, the executive officers
of AirNet were paid the following amounts under the 2005 Incentive Plan: Joel E.
Biggerstaff - $250,000; Jeffery B. Harris — $190,250; Gary W. Qualmann —
$148,000; Larry M. Glasscock, Jr. - $141,125; Wynn D. Peterson — $106,438
($60,000 in respect of the six-month period ended June 30, 2005; $46,438 in
respect of the six-month period ended December 31, 2005); Craig A. Leach -
$72,000; and Ray L. Druseikis - $29,000 (became a participant effective July 1,
2005 following his election as an executive officer of AirNet and employment
with AirNet effective June 30, 2005.)
     After reviewing AirNet’s pre-tax income (as determined under the terms of
the 2005 Incentive Plan), the operating performance of AirNet’s various business
components, the level of achievement of the personal goals assigned to each
executive officer and, in the case of Mr. Peterson, Jetride’s pre-tax income (as
determined under the terms of the 2005 Incentive Plan), at the meeting of the
Compensation Committee held on March 8, 2006, the Compensation Committee
determined the amount of incentive compensation to be paid to each executive
officer (other than Mr. Peterson) in respect of the 2005 fiscal year and the
incentive compensation to be paid to Mr. Peterson in respect of the six-month
period ended December 31, 2005.

 